Citation Nr: 1518367	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for spots on the lungs due to asbestos exposure. 

2.  Entitlement to service connection for spots on the lungs (lung cancer), due to asbestos exposure.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The Board has not only reviewed the electronic records maintained in Veterans Benefits Management System (VBMS), but also the electronic records maintained in Virtual VA, to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for COPD, and entitlement to service connection for spots on the lungs (lung cancer), due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed October 2008 and November 2009 rating decisions, the RO denied service connection for spots on the lungs due to asbestos exposure. 

2.  The evidence of record at the time of the October 2008 and November 2009 rating decisions did not show the Veteran to have cancer of the lungs.
 
3.  Evidence received since the November 2009 final rating decision includes evidence that the Veteran has had carcinoma of the lungs.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for spots on the lungs (lung cancer), due to asbestos exposure has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for spots on the lungs due to asbestos exposure has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

The Veteran's claim for service connection for spots on the lungs due to asbestos exposure was denied by unappealed October 2008 and November 2009 rating decisions.  The Veteran did not submit notice of disagreements (NODs) within a year of these decisions or submit new and material evidence within a year of these decisions.  Absent a perfected appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014). 

Although the RO reopened the claim of service connection for spots on the lungs due to asbestos exposure in a July 2013 statement of the case, the Board is required to first consider whether new and material evidence had been presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence upon which the RO formulated the November 2009 decision includes the service treatment records (STRs) and VA medical records.  The STRs do not indicate that the Veteran had a lung disability during service.  The post service (VA) medical records at the time of the November 2009 final rating decision indicated that the Veteran had COPD, emphysema, and nodules of the lungs.  The VA medical records did not indicate that the nodules were a disability.  The RO denied the Veteran's claim on the basis that no current lung disability was related to the Veteran's conceded exposure to asbestos during service.  

The additional evidence received since the November 2009 final rating decision includes VA medical records, an April 2010 VA examination report, private medical records and Social Security Administration medical records.  The VA medical records dated from April 2011 show that the Veteran had cancer of the right lung.  The Board notes that at the time of the November 2009 final rating decision there was no evidence of lung cancer.  In light of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in so far as it constitutes evidence of a new lung disorder.  See Shade at 117 (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  As new and material evidence has been received, the claim for service connection for spots on the lungs (lung cancer), due to asbestos exposure, is reopened.


ORDER

New and material evidence having been received; the claim of service connection for spots on the lungs (lung cancer) due to asbestos exposure, is reopened.


REMAND

Given the "new" diagnosis of lung cancer since the April 2010 VA medical examination, and given that the April 2010 VA examiner did not provide an opinion as to whether the Veteran's COPD is related to service, the Board finds that a new VA medical examination is necessary in order to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran's updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2.  When the above action has been accomplished, afford the Veteran a VA medical examination of the lungs.  The examiner must review the Veteran's claims file.  The examiner should accept as true that this Navy Veteran had some exposure to asbestos onboard ships during service.  All necessary tests and studies should be performed. 

The examiner should identify all disability of the lungs.  The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that each lung disability diagnosed, including COPD and cancer, is related to the Veteran's exposure to asbestos during service, or to any other incidence of service.    

The examiner must provide a clear and complete explanation of the reasons underlying all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


